Opinion issued April 28, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00061-CV
                            ———————————
             IN RE ROXANNE MONIQUE KENNEDY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Roxanne Monique Kennedy seeks mandamus relief concerning the

trial court’s failure to proceed to trial, failure to rule on pending motions, and

issuance of the November 2016 temporary order without required pleading and

without the requirements of a temporary injunction.1


1
      The underlying case is In the Matter of the Marriage of Christopher Kyle Kennedy
      and Roxanne Kennedy and in the Interest of K.T.K. and R.V.K., Children, cause
      number 15-FD-2255, pending in the 306th District Court of Galveston County,
      Texas, the Honorable Anne B. Darring, presiding.
      Because relator has not established her entitlement to mandamus relief, we

deny her petition. See TEX. R. APP. P. 52.8.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2